IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

STEVEN      MARCO       DURHAM,            NOT FINAL UNTIL TIME EXPIRES TO
Father,                                    FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
      Appellant,
                                           CASE NO. 1D15-3900
v.

BARBARA          MICHELLE
WOOLARD, Mother,

      Appellee.

_____________________________/

Opinion filed March 3, 2016.

An appeal from the Circuit Court for Duval County.
David C. Wiggins, Judge.

Cindy L. Lasky of the Lasky Law Firm, Jacksonville, for Appellant.

Julia T. Hodges, Hodges & King, P.A., Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and BILBREY, JJ., CONCUR.